Citation Nr: 1612412	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected knee disabilities.  

3.  Entitlement to service connection for a bilateral hip disability, claimed as a disability of the pelvis, to include as secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office.  These matters were previously remanded in December 2009 and June 2014.

In August 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In a December 2015 letter, the Veteran was informed that the VLJ who conducted the August 2009 hearing was no longer available to participate in a decision with respect to the Veteran's claims and that he had a right to a new hearing before another VLJ.     The Veteran responded that he did not wish to have another hearing.  See 38 C.F.R. § 20.707 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claims on appeal for procurement of VA examinations and opinions.  In August 2014, an opinion was obtained with respect to the Veteran's bilateral foot disability, and a separate opinion was obtained      with respect to the Veteran's low back and bilateral hip/pelvis disabilities.  The examination reports include the opinions that disabilities of the low back, feet,    and hips are not related to the Veteran's active duty service and were not caused   by the Veteran's service-connected knee disabilities.  However, the opinions do   not address whether any such disabilities have been aggravated by the Veteran's service-connected knee disabilities.  Therefore, remand is required for addendum opinions.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. 
§ 3.310.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records dating since August 2014.  

2.  Return the claims file to the examiner who conducted the August 2014 VA foot examination,      if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another podiatrist to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the feet have been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the knee disabilities, to include as due to any gait disturbance resulting from   the knee disabilities.  If the examiner finds any foot disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond  the baseline level of disability that is due to the knee conditions.  The examiner should explain the reasoning for any opinion provided.

3.  Return the claims file to the examiner who conducted the October 2014 VA back and hip/pelvis examinations, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another examiner of similar or greater qualifications to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any current back, hip, and pelvis disabilities have been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the knee disabilities, to include as due to any gait disturbance resulting from the knee disabilities.  If the examiner finds back, hip, and/or pelvis disabilities have been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of that disability that is due to the knee conditions.  The examiner should explain the reasoning for any opinion provided.

4.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the   Veteran and his representative should be furnished      a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




